Citation Nr: 1135156	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-39 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.
 
2.  Entitlement to service connection for dental treatment purposes for the jaw and teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1987 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Indianapolis, Indiana, and Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010)) redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  In the present claim, notice pursuant to the VCAA was not provided to the Veteran in regards to her claim for service connection for dental treatment purposes for the jaw and teeth.

With regard to the claim for service connection for gastroenteritis, the Veteran had an examination in January 2007 that was arranged through VA QTC Services.  The reported symptoms were nausea and vomiting, and chronic constipation.  The Veteran needed to take ex-lax, and the symptoms occurred constantly.  Examination of the abdomen revealed normal findings.  The examiner opined that no diagnosis could be made because the symptoms had resolved.  

In April 2008 the Veteran was treated by a private gastroenterologist.  The diagnosis was left lower quadrant pain, unspecified; and constipation, unspecified.  February 2009 VA treatment notes indicate that the Veteran complained of intermittent stomach cramps along her upper abdomen.  It was noted that she had a long history of constipation.  On examination there were very quiet bowel sounds and mild discomfort to deep palpation along the left and right upper, mid and lower quadrants and mid-epigastrium.  The treating physician opined that the Veteran had severe constipation and that the mid-epigastric pain was concerning for gastritis or peptic ulcer disease.  The Board notes that due to the similarities between gastritis and gastroenteritis, both should be considered when adjudicating the current claim.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a disability claim includes any other disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

A Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  It is unclear from the record whether the Veteran has had gastroenteritis or gastritis since she filed her claim in December 2006, and there is relevant treatment that took place after the examination arranged through VA QTC Services.  Therefore, the Veteran must be scheduled for another examination to determine whether she has had gastroenteritis or gastritis at any time since she filed her claim, and if so whether it is related to her active military service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice in accordance with the law and pertinent Court decisions, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and any other applicable legal precedent.

2.  Arrange for the Veteran to undergo a VA examination for gastritis.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, including the 2008 private treatment and the 2009 VA treatment, and contentions regarding her claimed gastroenteritis and gastritis.  

a.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.  A complete rationale should be provided for any opinion stated.

b.  The examiner is requested to state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has had gastroenteritis and/or gastritis since she filed her claim in December 2006.  If so, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that it arose in or as a result of active duty, or is such a relationship to military duty unlikely (i.e., less than a 50-50 probability).  Please provide a complete explanation for the opinion reached.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  When the above development has been completed, readjudicate the Veteran's claim of entitlement to service connection for gastroenteritis/gastritis and for dental treatment purposes for the jaw and teeth.  If the decision remains adverse to the Veteran, she and her representative should be provided with a Supplemental Statement of the Case and given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

